MeCLENDON, Chief Justice.
Appeal from an interlocutory order overruling a plea seeking to change the venue to the county of defendant’s (appellant’s) residence.
The controverting affidavit sought to uphold the venue in Tom Green county, on the ground that the cause of action arose in that county. However, no proof was offered in support of the controverting plea, and under the prescribed procedure the venue should have been changed. R. S. art. 2007; Vilbig Motor Freight Lines v. Jenness (Tex. Civ. App.) 34 S.W.(2d) 684.
The order appealed from is set aside, and the cause is remanded, with instructions to change the venue as prayed for.
Order appealed from set aside; cause remanded, with instructions.